COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00049-CV


THOMAS S. DIFFLEY                                                     APPELLANT

                                         V.

JP MORGAN CHASE BANK, N.A.                                            APPELLEES
AND MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.


                                      ----------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On February 14, 2014, appellant Thomas S. Diffley filed a notice of appeal

in this court attempting to appeal the trial court’s February 4, 2014 order granting

summary judgment in favor of appellees JP Morgan Chase Bank, N.A. and

Mortgage Electronic Registration Systems, Inc. The order did not dispose of


      1
       See Tex. R. App. P. 47.4.
Diffley’s claims asserted against the other defendants in the case. On February

14, 2014, we sent a letter to the parties expressing our concern that we may not

have jurisdiction over this appeal because the summary judgment does not

appear to be a final judgment or appealable interlocutory order. We stated that

unless Diffley or any party desiring to continue the appeal filed a response

showing grounds for continuing the appeal, the appeal could be dismissed for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      In response to our letter, Diffley filed a motion for continuance, but it does

not show grounds for continuing the appeal. Because the summary judgment at

issue is not a final judgment nor an appealable interlocutory order, we deny

Diffley’s motion for continuance and dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001) (reasoning that a judgment or order is final for purposes of

appeal if it disposes of all pending parties and claims before the court).



                                                    /s/ Lee Gabriel
                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: March 20, 2014




                                         2